Citation Nr: 9920400	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-08 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 5, 1971 to 
October 14, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1. In January 1989 the RO denied reopening the veteran's 
claim for entitlement to service connection for a back 
disorder.

2. Evidence added to the claims file includes personal 
hearing testimony, statements in support, and private and 
VA medical records.

3. Evidence submitted since the January 1989 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4. The veteran's claim of service connection for a back 
disorder is not plausible.


CONCLUSIONS OF LAW

1. The January 1989 rating decision, which denied reopening 
the claim of entitlement to service connection for a back 
disorder, is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§ 19.192 (1988); (currently 38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 20.1103 
(1998)).

2. Evidence submitted since the January 1989 rating decision 
in support of the veteran's application to reopen the 
claims for entitlement to service connection for a back 
disorder is new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to appeal an adverse determination by the RO on a 
claim for service connection, the appellant must file a 
notice of disagreement within 1 year from the date of mailing 
of the notification of the initial determination or the 
determination becomes final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.1103.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  The 
Court has reviewed and upheld the standards regarding the 
issue of finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, the U.S. Court of Appeals for the Federal 
Circuit invalidated this standard on the grounds that it 
could impose a higher burden on a veteran than imposed by 
38 C.F.R. § 3.156.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc);  see also Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including arthritis, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112(a)(1), 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506.  In the absence of competent medical evidence of a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

The evidence of record in January 1989 included service 
medical records that showed that the veteran complained of 
back pain and paraspinal muscle tenderness on two occasions 
in September 1971.  The impression was low back strain.  A 
physical summary from an examination prior to discharge from 
service in October 1971 indicated that the veteran's 
statement's had been reviewed and that the veteran had not 
experienced a significant illness or injury since induction.  
An August 1988 report from a private physician showed that 
the veteran had incurred a work-related low back injury in 
March 1988.  It was noted that x-rays revealed arthritis and 
the probable diagnosis was muscle strain.  The RO denied 
service connection in September 1988.  It was indicated that 
the veteran's low back strain in service was considered to be 
acute and transitory with no residual disability.  The 
veteran did not appeal.  Shortly thereafter the veteran 
submitted a September 1988 letter from a private physician to 
the Department of Labor which included a diagnosis of 
thoracic sprain resulting from the March 1988 work-related 
injury.  The RO then issued the January 1989 decision which 
denied reopening the claim.

The evidence submitted since that denial consists of the 
veteran's statements, medical records from various doctors 
and health care facilities obtained by the RO, VA outpatient 
records, lay statements and the veteran's testimony.  A 
review of that evidence shows that the medical records 
document treatment of a current back disorder.  A September 
1993 progress note reflects that a computed tomography (CT) 
scan in June 1993 revealed a bulging disc at L3-4, some 
stenosis and a disc herniation at C4-5.  There was bilateral 
spondylolysis and minimal spondylolisthesis at the L5-S1 
level.  An August 1998 VA psychiatry report includes an Axis 
III diagnosis of spina bifida.  This information bears 
directly and substantially upon specific matters under 
consideration.  The Board finds that the information added to 
the record is "new" since it was not available for review 
in January 1989, and is "material" since it bears directly 
on matters which were the bases of the prior denial of 
service connection.  The Court has held that the credibility 
of evidence must be presumed for the purpose of deciding 
whether it is new and material.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Therefore, as the Board finds the 
clinical evidence added to the record is "new and material" 
to the veteran's claim, the claim is reopened.  See 38 C.F.R. 
§ 3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins and Winters, supra.  

The Board finds that competent medical evidence has not been 
submitted which demonstrates that the veteran's current back 
disability is related to service.  The Board notes that none 
of the records refer to onset or aggravation of a back 
problem during active service, and in fact, the October 1990 
report of Dr. C.S. noted that the veteran himself stated that 
he had never had any low back pain before the March 1988 work 
injury.  The veteran's complaint of low back pain during 
basic training, documented in the service medical records, 
appears to be a isolated incident as there are no records of 
low back pain until many years later after the March 1988 
work-related injury.

The Board notes that VA outpatient psychiatric records 
indicate that the veteran has provided a history of having 
spina bifida.  Lay statements also allege that the veteran 
had spina bifida and spina bifida occulta.  The veteran 
testified that Dr. C.M. at the Las Vegas VA Medical Center 
(MC), and C.J., a private chiropractor, told him that the 
forced exercise in basic training had aggravated his spina 
bifida.  Hearsay medical evidence, as transmitted by 
layperson, cannot be sufficient to render veteran's claim 
well grounded; connection between what physician said and 
layperson's account of what he purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  As 
previously stated, the Board has reviewed the medical 
evidence carefully and found that no health care provider has 
documented a history of inservice injury or aggravation.  Nor 
do any of the numerous records of physical examinations and 
radiology reports, including those of the identified health 
care providers, contain a diagnosis of spina bifida.

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for aggravation of a back disorder, on a ground different 
from that of the RO, the veteran has not been prejudiced by 
the decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board notes that the veteran has been informed of the 
elements required for a well-grounded claim and he has argued 
for service connection in his original application for VA 
benefits and throughout the course of this appeal.

The Board further finds that the RO has adequately assisted 
the veteran in the development of this claim, and that he has 
not identified the existence of any available evidence 
sufficient to warrant additional development.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).
ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a back 
disorder, the appeal is reopened.

Entitlement to service connection for a back disorder is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

